department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date cc te_ge eoeg et2 cor-126789-00 o f f ic e o f o f f ic e o f c h ief c o u n sel c h ief c o u n sel number release date dear this responds to your letter dated date concerning whether amounts paid to you for services performed by you in hong kong for a company based in hong kong are subject_to social_security_taxes irs publication tax guide for u s citizens and resident aliens abroad contains guidance on this issue we have enclosed a copy of publication for your information unfortunately we are not able to provide legal advice specific to your case due to the fact that your submission does not comport with the requirements for requesting a private_letter_ruling revproc_2000_1 2000_1_irb_4 sets forth procedures for requesting letter rulings if you wish to request formal guidance such as a private_letter_ruling you should follow the procedures set forth in revproc_2000_1 in the absence of a request for formal guidance we are only able to provide general information accordingly in response to your request we have reviewed the facts provided to us and set forth below general information which we hope will be helpful to you we have assumed that you are a united_states citizen sec_3121 of the internal_revenue_code provides the definitions for determining if there is liability for federal_insurance_contribution_act fica_taxes generally there is fica tax_liability if wages are paid to an employee because of employment sec_3121 defines the term employment generally employment is limited to either services performed within the united_states or services performed by a united_states citizen outside of the united_states for an american_employer thus as a general_rule united_states social_security and medicare taxes do not apply to wages for services you perform as an employee outside of the united_states for an employer that is not an american_employer unless certain exceptions apply see i r s publication chapter sec_1402 defines the term net_earnings_from_self-employment net_earnings_from_self-employment generally means the gross_income derived by an individual from any trade_or_business carried on by such individual less allowable deductions cor-126789-00 attributable to such trade_or_business sec_1402 defines the term trade_or_business specifically sec_1402 generally excludes the performance of services as an employee from the definition of a trade_or_business thus income you receive as a result of services you perform as an employee is generally not subject_to self-employment taxes you have inquired whether you can voluntarily pay social_security_tax retroactively on past earnings the social_security act imposes a mandatory tax and thus payment may not be made by voluntary contributions unless the services you performed are covered by the united_states social_security system you are not subject_to united_states social_security taxation the united_states has established a network of bilateral social_security agreements with several foreign countries to coordinate u s social_security coverage and taxation of workers who are employed in those countries with the comparable programs of other countries under these agreements which are often referred to as totalization agreements dual coverage and dual contributions taxes for the same work are eliminated the agreements generally ensure that you pay social_security_taxes to only one country a list of the countries where these agreements are in effect is set forth in chapter of publication it is important to note that these agreements do not change the basic coverage provisions of the participating countries’ social_security laws - such as those that define covered earnings or work they simply exempt workers from coverage under the system of one country or the other when their work would otherwise be covered under both systems thus the agreements do not enable a worker whose services do not otherwise constitute covered employment for united_states social_security purposes to obtain united_states social_security coverage workers who are exempt from united_states or foreign social_security_taxes under an agreement must document their exemption by obtaining a certificate of coverage from the country that will continue to cover them when the social_security administration issues a certificate certifying united_states coverage a copy of the certificate usually must be presented to the appropriate foreign authorities as proof of entitlement to the foreign exemption for the united_states employee and the employer when the other country issues a certificate certifying that the employee is covered by the foreign system the employer can immediately stop withholding and paying united_states social_security_taxes on the employee’s earnings cor-126789-00 employers are generally required to request certificates on behalf of an employee they have transferred to a foreign_country self-employed persons request their own certificate requests for certificates as well as requests for information about the united states’ social_security totalization agreements program including details about specific agreements that are in force should be directed to the following address u s social_security administration office of international programs p o box baltimore md usa this letter provides general information only it describes well-established interpretations and principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law the attorney assigned to this matter is lynne camillo employee id she can be reached at sincerely jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
